Citation Nr: 1234261	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for complications from hernia surgery, including pinched disc in the neck, numbness and tingling in both hands, tingling in the right leg, and cellulitis.

3.  Entitlement to an initial compensable evaluation for shrapnel wound of the abdomen.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The Veteran had active military service from December 1965 to February 1978; he also had active duty for training from April 16 to August 5, 1964.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska RO.  By a rating action in August 2007, the RO granted service connection for small shrapnel wound of the abdomen, evaluated as 0 percent disabling.  By a rating action in December 2007, the RO denied service connection for hepatitis C, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for complications from hernia surgery.  

In a May 2010 decision, the Board denied the Veteran's claims of service connection for hepatitis C, entitlement to compensation benefits under 38 U.S.C.A. § 1151 for complications from hernia surgery, and entitlement to a compensable evaluation for shrapnel wound of the abdomen.   The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a memorandum decision entered in January 2012, the Court vacated the Board's decision on these issues and remanded for readjudication consistent with the memorandum decision.  


REMAND

The Veteran contends that he developed hepatitis C as a result of the injuries he sustained in service.  The Veteran indicated that the received shrapnel wounds in Vietnam when he ran over a landmine in 1968.  The Veteran stated that he lost a lot of blood from the injuries to his hand and eye; when he got out of the helicopter, they wrapped a rag round it but were unable to stop the bleeding.  The Veteran related that, once at Pleiku, he was given a blood transfusion.  It was also argued that treatment for an open wound is a risk factor for contracting hepatitis C.  

As previously noted, a January 2012 memorandum decision of the Court vacated the Board's May 2010 decision denying the Veteran's claim of entitlement to service connection for hepatitis C.  In vacating the Board's decision, the Court found that the Board had erroneously discounted the Veteran's lay statements as not credible; as such, the Board erroneously determined that "the VA does not need to afford the Veteran an examination."  In its memorandum decision, the Court also found that the Board's decision erred in failing to consider the Veteran's lay statements in light of the provisions of 38 U.S.C.A. § 1154(b), which provides that "in the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service."  

In this regard, the Board notes that the Veteran served in Vietnam from September 1, 1966 to May 20, 1968.  His military personnel records indicate that he was awarded the Purple Heart, the Vietnam Service Medal w/4 bronze service stars, and the Republic of Vietnam Gallantry Cross w/Palm Unit Citation badge.  He is service connected for laceration above the right eyebrow with residual scar, status post laceration of right thumb with residual decreased range of motion, and small shrapnel to the abdomen.  

Post-service treatment records reflect diagnoses of Hepatitis C; he is also diagnosed with cirrhosis.  A March 2010 treatment note reported a past medical history of hepatitis C, contracted by blood treatment in 1968.  The impression was hepatitis C with high viral load and normal transaminases as well as normal intrinsic liver function.  It was noted that the Veteran had normal liver function tests with fatty liver versus cirrhosis.  

In light of the Veteran's combat service in Vietnam, and because VA had accepted the Veteran's account of other events in service, the Court found that the Board violated the duty to assist when it failed to accept the Veteran's account of having undergone a blood transfusion and in turn failed to provide a VA medical examination to clarify a possible relationship between the Veteran's inservice injuries, which had been conceded by the Board, and his current hepatitis C.  Accordingly, a remand is required for a gastrointestinal examination to determine the etiology of any currently demonstrated hepatitis C.  38 U.S.C.A. § 5103A (d) (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

As for the § 1151 claim, the Court found that the August 2007 VA opinion relied upon by the Board was inadequate.  Significantly, following a review of the claims folder in August 2007, the examiner stated that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing medical care in connection with the ventral hernia repair surgery.  The examiner further noted that, review of all evidence of record in connection with the hernia repair reveals that care provided regarding the hernia condition was well within established standards of medical care.  It was noted that postoperative infection/cellulitis can be a potential, unfavorable outcome of any surgical procedure.  

In its May 2010 decision, the Board determined that it had not been shown that any additional disability occurred as a result of an event not reasonably foreseeable.  The Board found that the evidence did not show that there were any additional residuals beyond what was expected from surgery, such as a surgical scar and the cellulitis, and there was no indication that the cellulitis resulted in any chronic disability.  In making that determination, the Board relied on the opinion provided by the VA examiner in August 2007.  

In the January 2012 memorandum decision, the Court found that the August 2007 VA opinion was inadequate because the examiner ignored the findings of another VA examiner who reported that an electromyography (EMG) study showed ulnar neuropathy, the etiology of which was unknown.  The Court determined that the opinion was inadequate because it failed to comment on whether the post-surgical neurological symptoms were related to the January 2007 hernia surgery.  Thus, the Court found that the medical opinion failed to provide any explanation or supporting rationale for the conclusion reached.  Accordingly, it was determined that it was an error for the Board to rely on the August 2007 medical opinion in reaching its decision.  The Court vacated the Board decision and remanded the matter for readjudication consistent with the memorandum decision.  

In light of the Court's finding that the August 2007 VA opinion was inadequate, the Board finds that a remand is warranted in order to obtain new VA opinion.  

Regarding the Veteran's claim for an initial compensable rating for small shrapnel to the abdomen, in the January 2012 decision, the Court found that the Board erred in relying on the report of a June 2007 VA examination which was determined to be inadequate.  The Court observed that the examiner who conducted the June 2007 VA examination report failed to discuss whether the Veteran had pain or functional loss on repeated use of the muscles, as required by Deluca v. v. Brown, 8 Vet. App. 202, 204-7 (1995).  The Court also found that the examination report was deficient because the examiner did not express an opinion as to whether there was additional limitation on repeated use.  On remand, the examiner should review the medical evidence cited by the Court in its January 2012 decision, as well as the records contained in the Veteran's claims file, and specifically comment on the Veteran's functional loss in light of the standards set forth above.  38 C.F.R. §§ 4.10, 4.40; DeLuca v. Brown, 8 Vet. App.202, 206 (1995).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:  

1.  Schedule the Veteran for an examination to determine the etiology of his hepatitis C.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner before and pursuant to the examination.  All necessary tests and studies should be performed.  The examiner should take a detailed history from the Veteran regarding the onset of symptoms attributable to hepatitis C and regarding the severity of his wounds in service, and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current hepatitis C is traceable to his active military service and, if so, the examiner should specifically identify the in-service risk factor(s).  The examiner should specifically comment on whether the Veteran likely underwent a blood transfusion in service given the extent of his wounds.  Consideration should be given to treatment of his open wounds as a possible risk factor.  Additionally, the examiner should state the medical probabilities that hepatitis C had its onset in service given the timing of manifestations of disease after service.  A complete rationale should be given for all opinions and conclusions expressed.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  The Veteran should be afforded a VA examination to determine the current severity of all residuals of the shrapnel wound of the abdomen.  The claims folder and a separate copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be accomplished.  The examiner should comment on whether there is any weakened movement, including against varying resistance, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how these factors result in any limitation of function of the affected muscles.  All functional losses should be equated to additional loss of motion or function (beyond what is shown clinically).  See the Court's January 2012 Memorandum Decision requiring application of DeLuca v. Brown, 8 Vet. App. 202 (1995) to muscle injury.  The examiner should describe the findings in detail and provide a complete rationale for all opinions and conclusions.  

3.  The Veteran should be afforded a VA examination to determine whether he has any additional disability due to fault or similar instance of neglect on VA's part in furnishing medical care in January 2007 for a ventral hernia.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's treatment records, with particular attention the March 2007 and October 2008 EMG studies.  The examiner should also comment as to whether any additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical treatment or whether the outcome of the treatment was an event not reasonably foreseeable.  Specifically, the examiner should indicate whether there is any additional disability following the Veteran's surgery in January 2007.  The examiner should also provide an opinion as to whether it is as likely as not that the neurological symptoms complained of by the Veteran after the surgery were the result of, or a foreseeable result of the hernia surgery.  The examiner should provide a complete rationale for all opinions and conclusions reached.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ should ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claims in light of the additional evidence obtained. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC, which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

